NOT FOR PUBLICATION

                   UNITED STATES COURT OF APPEALS                             FILED
                           FOR THE NINTH CIRCUIT                              MAY 06 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

In re: HILDY JEAN ORTIZ; MARCUS                  No. 13-60011
ALONZO NIETO,
                                                 BAP No. 11-1643
              Debtors,

                                                 MEMORANDUM*
JAMES PATRICK CHANDLER,

              Appellant,

 v.

JAN P. JOHNSON, Chapter 13 Trustee;
HILDY JEAN ORTIZ; MARCUS
ALONZO NIETO; UST - UNITED
STATES TRUSTEE,

              Appellees.



In re: HARVEY P. MICKELSEN;                      No. 13-60012
STEPHANIE B. MICKELSEN,
                                                 BAP No. 12-1017
              Debtors,


JAMES PATRICK CHANDLER,


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                                        page 2

          Appellant,

v.

JAN P. JOHNSON, Chapter 13 Trustee;
UST - UNITED STATES TRUSTEE,
Sacramento,

          Appellees.



In re: BEN LEANDO DYE; KAELYN         No. 13-60013
MARIE DYE,
                                      BAP No. 12-1016
          Debtors,


JAMES PATRICK CHANDLER,

          Appellant,

v.

JAN P. JOHNSON; BEN LEANDO
DYE; KAELYN MARIE DYE,

          Appellees.,

SEAN GJERDE.



In re: HARVEY P. MICKELSEN;           No. 13-60014
STEPHANIE B. MICKELSEN,
                                      BAP No. 12-1019
          Debtors,
                                                        page 3


JAMES PATRICK CHANDLER,

          Appellant,

v.

JAN P. JOHNSON, Chapter 13 Trustee;
UST - UNITED STATES TRUSTEE,
Sacramento,

          Appellees.



In re: BEN LEANDO DYE; KAELYN         No. 13-60015
MARIE DYE,
                                      BAP No. 11-1641
          Debtors,


JAMES PATRICK CHANDLER,

          Appellant,

v.

JAN P. JOHNSON; BEN LEANDO
DYE; KAELYN MARIE DYE,

          Appellees.,

SEAN GJERDE.



In re: HARVEY P. MICKELSEN;           No. 13-60016
STEPHANIE B. MICKELSEN,
                                                        page 4

          Debtors,                    BAP No. 12-1018


JAMES PATRICK CHANDLER,

          Appellant,

v.

JAN P. JOHNSON, Chapter 13 Trustee;
UST - UNITED STATES TRUSTEE,
Sacramento,

          Appellees.



In re: HILDY JEAN ORTIZ; MARCUS       No. 13-60017
ALONZO NIETO,
                                      BAP No. 12-1015
          Debtors,


JAMES PATRICK CHANDLER,

          Appellant,

v.

JAN P. JOHNSON, Chapter 13 Trustee;
HILDY JEAN ORTIZ; MARCUS
ALONZO NIETO; UST - UNITED
STATES TRUSTEE,

          Appellees.
                                                                               page 5
                           Appeals from the Ninth Circuit
                             Bankruptcy Appellate Panel
                Kirscher, Dunn and Jury, Bankruptcy Judges, Presiding

                             Submitted April 16, 2015**
                              San Francisco, California

Before:         KOZINSKI and GRABER, Circuit Judges and BENSON,*** Senior
                District Judge.

      The Bankruptcy Appellate Panel correctly dismissed Chandler’s appeals of

the bankruptcy court’s entry of a default judgment of contempt against him.

Chandler was clearly apprised of the contempt proceedings and the bankruptcy

court’s entry of a default judgment of contempt. However, he didn’t move the

bankruptcy court to set aside the entry of the default judgment or for relief from the

default judgment. See Fed. R. Civ. P. 55(c), 60(b). An appeal “‘cannot be used as

a substitute’ for these procedures.” Consorzio Del Prosciutto Di Parma v. Domain

Name Clearing Co., 346 F.3d 1193, 1195 (9th Cir. 2003) (quoting Rohauer v.

Friedman, 306 F.2d 933, 937 (9th Cir. 1962)); see also In re Lam, 192 F.3d 1309,

1311 (9th Cir. 1999) (per curiam) (“[A] party may not challenge the entry of




          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
          ***
             The Honorable Dee V. Benson, Senior District Judge for the U.S.
District Court for the District of Utah, sitting by designation.
                                                                                   page 6
default in the first instance in an appellate court; rather, a party must first file an

appropriate motion in the court where the default was entered.”).


      AFFIRMED.